 NUODEX DIVISION OF TENNECO CHEMICALS611Nuodex Division of Tenneco Chemicals, Inc.andDolores Easton.Case 22-CA-3619June 12, 1969DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND ZAGORIAOn February 26, 1969, Trial Examiner Sydney S.Asher, Jr., issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengagedin andwas engagingin certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the General Counselfiledexceptions to the Trial Examiner's Decisionand supporting briefs.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as herein modified.2ORDERTRIAL EXAMINER'S DECISIONSYDNEY S. ASHER, JR., Trial Examiner: On November1,1968, Dolores Easton, of South Plainfield, New Jersey,filedchargesagainstNuodexDivisionofTennecoChemicals, Inc., Piscataway, New Jersey, herein called theRespondent. On December 4, 1968, the General Counselof the National Labor Relations Board issued acomplaint, alleging that on or about October 3, 1968, theRespondent warned Easton that she would be dischargedif she continued to refuse to cross a picket line around theRespondent's plant and that on or about October 9, 1968,theRespondent discharged her, and since then has failedand refused to reinstate her, because she refused to crossthe picket line mentioned above. It is alleged that thisconduct violated Section 8(a)(1) of the National LaborRelations Act, as amended (29 U.S.C. Sec. 151,et seq.),herein called the Act. Thereafter the Respondent filed ananswer admitting that on or about October 3, 1968, theRespondent sent Easton a telegram requesting her toreturn to work and stating that if she did not do so shewould be presumed to have abandoned her position; andfurther admitting that on October 7 and 8, 1968, Eastoninformed the Respondent that she would not cross thepicket line and that as of October 8, 1968, Easton waspresumed by the Respondent to have abandoned heremployment whereupon she was terminated pursuant toearliernotice.The answer sets up certain defenses,namely, that Easton's actions were independent and notconcerted, and that they did not constitute activities formutual aid or protection.Upon due notice, a hearing was held before me onJanuary 6, 1969, at Newark, New Jersey. All parties wererepresented and participated fully in the hearing. After thecloseof the hearing the General Counsel and theRespondent filed briefs. These have been duly considered.Upon the entire record in this case, and from byobservation of the witnesses, I make the following:Pursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Nuodex Division ofTenneco Chemicals,Inc.,Piscataway,New Jersey,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.'The Respondent also requested oral argument.The request is herebydenied,as the record,the exceptions and the briefs adequately present theissues and positions of the parties.'The General Counsel excepted to the Trial Examiner's failure to findthatDolores Easton,theCharging Party herein, did in fact apply forreinstatement to her former position.However,sucha finding isunnecessary in view of the fact that as a discriminatorily dischargedsympathy striker,Easton was under no obligation to request reinstatement.SeeUnion Carbide Corporation,174 NLRB No. 147;DifcoLaboratoriesInc.172 NLRB No. 235;andSouthern Greyhound Lines.169 NLRB No.148.FordRadiodMicaCorporation115NLRB 1046, 1048-9, enfd.denied,and remanded 258 F.2d 457 (C.A. 2), Supplemental Decision 122NLRB 34, and the other cases he cites andSouthernGreyhound Lines.supra.It appears that the Trial Examiner failed to take into account thatSouthernGreyhound Linesunlike the cases he cites,involved a dischargedsympathy striker.FINDINGS OF FACT1.The Respondent is, and at all material times hasbeen,a Delaware corporation with its principal office inNew York, New York.Itmaintains various otherfacilities, including a plant and office at Piscataway, NewJersey, where it is engaged in the manufacture,sale anddistribution of liquid and powder chemicals and relatedproducts.2.During the 12 months preceding December 4, 1968,theRespondent shipped products valued at more than$50,000 directly from its Piscataway plant to destinationsoutside the State of New Jersey.The Respondent admits,and it is found,that the Respondent is, and at all materialtimes has been, an employer engaged in commerce withinthe meaningof the Act.3.Local 8-575 Oil,Chemical andAtomicWorkers,AFL-CIO,herein called the Union, is, and at all materialtimes has been, a labor organization within the meaningof the Act.4. J. F. Robertson,personnel manager;Frank Grubic,supervisor accounting department; and Alice Hall Heims,supervisor order sales department;are, and at all materialtimes have been, supervisors within the meaning of theAct and agents of the Respondent acting on its behalf.5.All production, maintenence, shipping,receiving, andboiler room employees employed at the Respondent'sPiscataway plant, including leadmen,but excluding office176 NLRB No. 79 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDandplantclericalemployees, laboratory employees,cafeteria employees,professional employees,guards andallsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin themeaningof the Act.6. Since 1962, the Union has represented the employeesintheabove-described unit for purposes of collectivebargainingwith the Respondent.7.From on or about October 1, 1968, to on or aboutNovember 12, 1968, certain employees of the Respondentemployed in the above-described unit ceased workconcertedly,went out on strike, and maintained picketlines around the Respondent'sPiscataway plant,with theauthorization and sanction of the Union.8.At all material times,Dolores Easton was employedby theRespondent as an office clerical employee in theoffice of its Piscataway plant.She was not a member ofthe above-described unit.9.On October 1,' the first day of the strike, Eastonwent to the vicinity of the plant,but remained standingacross the street and did not cross the picket line. AsHeims, Easton'simmediate superior,was entering theplant,Easton called to Heims,stating that Easton'shusband would not permit Easton to come to work. Laterthat day, Easton telephoned to Heims and repeated thatEaston's husband would not permit Easton to cross thepicket line.10.Easton did not report for work on October 1, 2 or 3and was not paid for these days. On October 3 Eastonagain called Heims on the telephone and repeated that itwas Easton'shusband'swish that Easton not cross thepicket line.On the same day, Grubic informed Robertsonof this conversation(which presumably Heims had relatedtohim).Robertson then sent Easton the followingtelegram:IT IS HEREBY REQUESTEDTHAT YOURETURN TO WORKNO LATER THAN MONDAY OCTOBER 7TH AT 9AM IF YOUDO NOT APPEAR FOR WORK YOU WILL BE PRESUMED TOHAVE ABANDONED YOUR POSITION IN [SIC] THEREFORETERMINATED AS OF THAT DATEJ F ROBERTSONTENNECO CHEMICAL11. In response to the above-described telegram,Eastonreported to theRespondent's personnel manager at 8:30a.m. on October 7, then went to her desk. She told Heimsthat she(Easton)hadn'tbeen able to come to workbecause her (Easton's) husband still objected to her(Easton)crossing the picket line, adding that "she(Easton)had to live with him and that was her problem."Later that day Easton told Grubic that her refusal tocross the picket line had been due primarily to herhusband'swishes that she honor the picket line. She askedGrubic "if there was any chance of getting a leave ofabsence";Grubic replied that he would speak toRobertson about the matter. Still later that day, Grubicinformed Easton that he had spoken to Robertson andthat Easton could not have a leave of absence.He addedthat if Easton"couldn't cross the picket line,that was it."Easton replied that she would go home and speak to herhusband"and try to convince him[she] could cross thepicket line" and report the result the next morning inperson. Grubic responded "that she would be terminatedif they did not do so." Easton worked a full workday, andwas paid for it.All dates hereafter relate to the year 1968 unless otherwise noted.12.On October 8, at 8:30 a.m.Easton appeared at theRespondent'splant and informed Grubic that she couldnot convince her husband"that [she] should cross thepicketline."Grubic then"informedherofhertermination."She left the plant at about 11 a.m. and waspaid for a full day.13.Although it was Grubic who told Easton of hertermination,the decision that she be terminated was madebyRobertson.At the hearing,Robertson testified asfollows:Q. (By the Trial Examiner):Why didyou arrive atthat decision?A. I separated Mrs. Easton as I would separate anyof the employees or recommend they be separated whowould not report for work,certainly as the result ofoutside influence at home.14.To fill Easton's position, the Respondent recalled aformer employee on a temporary basis.15.On November 14, following the end of the strikeand after the charges herein had been filed,Eastontelephoned to Grubic and inquired as to her job status.Grubic replied that"she was officially terminated." Shehas not been offered reinstatement since then.Contentions of the PartiesThe General Counsel contends that the refusal ofEaston, a non-unit employee, to cross the picket linemaintained by her fellow employees at her place ofemployment constitutes concerted activity protected bySection 7 of the Act. He maintains that her motive forengaging in such protected activity is immaterial.Therefore, he argues, Easton was illegally coerced onOctober 3 by the telegram threatening discharge, andagain on October 8 by the discharge itself.The Respondent, conversely,maintainsthatEaston'sconduct does not constitute activity protected by Section7,because it was individual rather than group action,therefore not "concerted";and also because it was not"formutual aid or protection." On this point, theRespondent states in its briefHer refusal to cross the picket line was not based onher desire to assist her fellow workers, nor on sympathyfor theircause. . . [it] "could only have been for thebenefit and aid" of those represented by a union, which,as bargaining representative,did not represent her and,consequently,couldhaveobtainednothingfromrespondentfor her benefit.ConclusionsItisby now too well settled to require extensivediscussion that an employee who refrains from crossing apicket line established by his fellow employees at theirmutual place of employment thereby makes commoncausewith them and joins them in their concertedactivities.And this is true even when the picket lineconsists of workers in a bargaining unit in which theemployee in question is not included.'Therefore theRespondent's view that Easton's honoring the picket lineconstituted individual, as opposed to concerted, activity isontagros., Inc,51NLRB 366, 372, enfd. 140 F.2d 730 (C.A. 5):West Coast Casket Company, Inc,97 NLRB 820, enfd. 205 F.2d 902, 908(C.A. 9);Texas Foundries, .c., 101 NLRB 1642, 1643,1681, enforcementdenied on other grounds 21F.2d 791 (C.A. 5); AO. Smith Corporation, N UODEX DIVISION OF TENNECO CHEMICALSwithout merit and must be rejected.'The Respondent's remainingcontention, that Easton'smotives are important, is also unconvincing. In a similarsituation, the Board stated:the focal point of inquiry in determining whetherKraucalis' refusal to cross the picket line to performproduction work was a protected activity must of coursebe the nature of the activity itself rather than theemployee's motives inengagingin the activity.'So also, here, Easton's motives in honoring the picket linearenotalegitimatesubjectmatterforinquiry.Accordingly I need not, and shall not, determine what hermotives were.Itisconcluded that Easton's refusal on and afterOctober l to cross the picket line maintained by theUnion at her place of employment constituted concertedactivity for mutual aid and assistance protected by Section7of the Act. It follows, and it is found, that theRespondent's threat to Easton on October 3, its dischargeof her on October 8, and its failure thereafter to reinstateher to her former position constitute interference, restraintand coercion of employees in the exercise of rightsguaranteed them in Section 7 of the Act, and thereforeviolated Section 8(a)(1) of the Act.Upon the basis of the above findings of fact, and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.NuodexDivision of Tenneco Chemicals, Inc., is, andat all material times has been,an employer within themeaning of Section2(2) of the Act,engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.By threatening to discharge and discharging itsemployee,Dolores Easton,and by thereafter failing andrefusing to reinstate her to her former position,becauseshehonored a picket line establishedby her fellowemployees at their mutual place of employmenttherebyinterfering with,restraining and coercing its employees inthe exercise of rights guaranteed in Section7 of the Act,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(I) ofthe Act.3.The above-described unfair labor practices tend toleadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce,and constituteunfair labor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.GraniteCityPlant.132NLRB 339, 340, 400-401;CanadaDryCorporation,154 NLRB 1763, 1764,fn. 2; and SouthernGreyhound Lines.Divisionof Greyhound Lines,Inc.,169NLRB No. 148.See alsoTruckDrivers Union Local No. 413, etc. v. N.L.R.B..334 F.2d 539, 542-543(C.A.D.C.)'The RespondentcitesN.L.R.B. v. IllinoisBellTelephone Company.189 F.2d 124,129 (C.A.7), in which the Court of Appeals refused toenforce the Board'sDecision,88 NLRB 1171,1176.Withdue respect fortheCourt of Appeals,I,as a Trial Examiner, am bound"to applyestablished Board precedent which the Board or the Supreme Court hasnot reversed."Insurance Agents'InternationalUnion,AFL-CIO (ThePrudential InsuranceCompanyof America).119NLRB768, 772-773-Novak Logging Company,119NLRB1573, 1575-76; andScherrer andDavissonLoggingCompany,119NLRB 1587-89.Accordingly I amrequired to follow the Board's decision inIllinoisBellTelephoneratherthan that of the court of appeals.4The Cooper ThermometerCompany.154NLRB502, 504.See alsoMontag Bros.,Inc., supra.THE REMEDY613Itwill be recommended that the Respondent cease anddesist from the unfair labor practices found, and from inany like or related manner infringing upon the protectedrights of its employees. However, I am not convinced thatthe unfair labor practices were motivated by opposition tothe Union or to unionism in general. Rather, I view themas the result of the Respondent's pique against Eastonbecause it believed (correctly or mistakenly) that sheplaced obedience to her husband's wishes above loyalty toher employer. Accordingly, I shall recommend the use ofa narrow, rather than a broad, cease and desist order.Letus turn now to the question of appropriateaffirmative relief. InFord Radio & Mica Corporationsemployees were discharged while on strike. The Boardsaid:.The Trial Examiner found that three of thestrikers,Durkin, Babino, and Renna, did not formallyrequest unconditional reinstatement. . .He thereforerecommended that these employees not be given anyreimbursementforlossofearningsunless"theRespondent should fail to offer them reinstatement....In that event, back pay shall begin to run from 5 daysaftertheemployeeunconditionallyrequestsreinstatement."The General Counsel and the Union took exceptionto these findings and recommendations. The GeneralCounsel maintains that, as practically all the strikersapplied for reinstatement on May 5, 1954, the numberof applications served as notice to the Respondent thatthe strike was terminated, and constituted a request forthe reinstatement of all the strikers.He contends,therefore, that all the strikers should get back pay fromMay 5, 1954. We do not agree with this contention asthesewere individual requests and not a collectiverequest.On the other hand, we do not agree with the TrialExaminerthattheindividualsinquestion,asdiscriminatorily discharged strikers,were required tomake "formal unconditional requests for reinstatementaddressed to the Respondent," but find, rather, thatthey were required only to indicate that they were readyto abandon the strike and return to work. The Boardgenerally requires reinstatement and back pay fordiscriminatorily discharged employees from the date oftheir discharge. It does not, however, award back payto employees discriminatorily discharged while on strikeduring the period when they remain on strike on thetheory that, until it appears that the employees whodesire employment have given up the strike, it cannotbe established that the loss of pay was conclusivelyattributabletotheEmployer's conduct. [Footnoteomitted.1Itfollows therefrom that the duty which devolvedupon the discriminatorily discharged strikers in thepresent case was merely to indicate that they had givenup the strike.Subsequent cases followed this principle, requiring as acondition precedent to reinstatement some sort of actionby the discharged striker, either an unconditional requestfor reinstatement transmitted to the employer, or at leastsome indication of desire to return to work. Moreover,backpay did not begin to run until the dischargee had'115 NLRB1046, 1048-49, enforcement denied and remanded258 F.2d457 (C.A. 2), Supplemental Decision122 NLRB 34 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken such action.'However,in speaking of a dischargedstrikerinSouthernGreyhoundLines,DivisionofGreyhound Lines, Inc.,169 NLRB No. 148,cited in bothbriefs herein,the Board stated:Respondent has never at any timeofferedAndersonreinstatement.To be sure,as Respondent's counsel saysin its brief,Anderson did not apply for reinstatement,but having been discharged...she had every reason tobelieve that an application for reinstatement would havebeen futile....Ifan employee is unlawfullydischarged,the employermust remedythewrong byseeking outthe employee and offeringreinstatement.[Emphasis supplied.]TheBoardthenorderedan immediateofferofreinstatement, but regarding back pay stated:Since it is a fair inference from Anderson's testimonyand conduct that she would not have returned to workprior to the termination of the strikeon April 10, 1967even if she had not been discharged,Respondent will berequiredto . . . [pay] to her...the sum which she wouldnormally have earned on and afterApril10 to the dateRespondentoffers herreinstatement....It seems to me there is an irreconcilable conflict betweenFordRadioand the cases which followed it, which requiresome actionby thedischargee, andGreyhound,whichputs the burden on the employer to seek out thedischargeeandofferreinstatement,and entitles thedischargee to backpay from theend of the strike,regardless of whether the employee sought reirrstatement.AsGreyhoundis the more recent case,Iassume that theBoard therebysub silentioreversedFordRadioand thecases which followed it.Applying here the principle enunciatedinGreyhound,itis concluded that Easton would not have returned to workprior to the end of the strike onNovember 12, 1968.Accordingly,itwill be recommended that the Respondentoffer herimmediate and full reinstatement to her formeror a substantially equivalent position, without prejudice tothe rights and privileges she previously enjoyed.Itwillfurther berecommended that the Respondent make herwhole for any loss of pay she may have suffered by reasonof the discrimination against her,by paying to her a sumof money equal to the amount she would normally haveearnedfrom November 12, 1968,the date when the strikeended,to the dateof the offerof reinstatement, less hernet earnings during this period, computed on a quarterlybasis in the manner establishedby theBoard inF.W.Woolworth Company,90 NLRB 289, including 6 percentinterest as set forthby theBoard inIsisPlumbing &Heating Co.,138 NLRB 716.Finally, it will berecommended that the Respondentpreserve and make available to the Board,upon request,all records necessary to compute the amountof backpaydue hereunder and post appropriate notices.Upon the basis of the above findings of fact andconclusions of law,and upon the entire record in this case,Imake the following:'MorrisFishman&Sons, Inc..122NLRB 1436, 1438-39;CentralOklahoma Milk Producers Association,125 NLRB 419,422; Elm TreeBaking Company,139NLRB 4, 6-7;Sea-Way Distributing,Inc.143NLRB 460; andArtim Transporation System.Inc.166 NLRB No. 87, In3.RECOMMENDED ORDERIt is recommended that Nuodex Division of TennecoChemicals, Inc., Piscataway,New Jersey, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Threatening to discharge or discharging employeesor otherwise discriminating against them in regard to theirhire, tenure of employment, or any term or condition ofemployment, because they honor picket lines establishedby their fellow employees at their mutual place ofemployment.(b) In any like or related manner interfering with,restrainingor coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act, except totheextent that such rights may be affected by anagreement requiring membership in a labor organizationas a condition of employment, as authorized in Section8(aX3) of the Act.2.Take take the following affirmative action which it isfound will effectuate the policies of the Act:(a)OfferDoloresEastonimmediateandfullreinstatement to her former or a substantially equivalentposition,without prejudice to her seniority and otherrights and privileges previously enjoyed, and make herwhole for any loss of pay she may have suffered by reasonof the Respondent's failure to reinstate her after the endof the strike on November 12, 1968.(b)Notify Dolores Easton, if she should currently beserving in the Armed Forces of the United States, of herright to full reinstatement after discharge from the ArmedForces, upon application in accordance with the SelectiveService Act and Universal Military Training and ServiceAct, as amended.(c) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnelrecords and reports, and all otherrecords necessary to analyze the amount of back pay dueunder this Recommended Order.(d) Post at its plant in Piscataway, New Jersey, copiesof the attached notice marked "Appendix."' Copies of thesaid notice, on forms to be provided by the RegionalDirector for - Region 22, after being duly signed by theRespondent'srepresentative,shallbepostedby itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that these notices are not altered,defaced, or covered by any othermaterial.(e)Notify thesaid RegionalDirector, in writing, within20 days of the receipt of this Decision, what steps havebeen taken to comply herewith.''Should this Recommended Order be adopted by the Board, the words"the Recommended Order of a Trial Examiner"shall be stricken from thenotice,and the words"a Decision and Order"shall be substituted therefor.Should the Board'sOrder be enforced by a decree of the United StatesCourt of Appeals the words"a Decision and" shall be stricken from thenotice and the words"a Decree of the United States Court of AppealsEnforcing an" shall be substituted therefor.'Should thisRecommended Order be adopted by the Board, thisprovision shall be modified to read-"Notify the said Regional Director, inwriting,within 10 days from the date of this Order, what steps have beentaken to comply herewith." NUODEX DIVISION OF TENNECO CHEMICALS615APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended'Order of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act we herebynotify ouremployees that:'WE WILL NOTthreaten to discharge or dischargeemployees,or otherwise discriminate against them withregard to their wages,hours,orotherworkingconditions, because they honor picket lines establishedby their fellowemployees at their mutual place ofemployment.WE WILL NOT in anylike or related manner interferewith, restrain or coerce our employees in the exercise oftheir right to self-organization,to form,join,or assistanyunion,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inconcertedactivitiesforthepurposeof collectivebargaining or other mutual aid or protection, and torefrain from such activities, except to the extent thatsuch right may be affected by an agreement requiringunionmembership as a condition of employment, asauthorized in Section8(a)(3) of the Act.WE WILL offerDolores Easton immediate and fullreinstatementtoherformerorasubstantiallyequivalent job, with the same rights and privileges shepreviously enjoyed,and reimburse her for any loss ofpay she suffered because of the discrimination againsther,with 6 percent interest.If she should currently beserving inthe Armed Forces of the United States, WEWILL notify her of her right to full reinstatement afterdischarge from the Armed Forces, upon application inaccordancewith the Selective Service Act and theUniversalMilitaryTrainingandServiceAct,asamended.DatedByNUODEX DIVISION OFTENNECO CHEMICALS,INC.(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice,FederalBuilding,16th Floor, 970 Broad Street, Newark, NewJersey 07102, Telephone 201-645-2100.